                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

        CHAMBERS OF                                                          6500 CHERRYWOOD LANE
   GEORGE JARROD HAZEL                                                     GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                        (301) 344-0637
                                                                                  (301) 344-3910 FAX

                                         January 16, 2019

RE: Kravitz et al. v. United States Dep’t of Commerce et al., 18-1041;
LUPE et al. v. Ross et al., 18-1570

                                        LETTER ORDER

Dear Counsel:

       The Court is preparing for the January 18, 2019 pretrial conference in these consolidated
cases and requests that the parties come prepared to discuss the effect of Judge Furman’s January
15, 2019 ruling in State of New York et al. v. U.S. Department of Commerce No. 18-CV-02921-
JMF (the “New York Action”) on the Court’s jurisdiction here.

         Article III of the United States Constitution limits federal court jurisdiction to “cases”
and “controversies.” The Supreme Court has interpreted this requirement “to demand that an
actual controversy . . . be extant at all stages of review, not merely at the time the complaint is
filed.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016) (internal quotation marks and
citations omitted). Thus, if a plaintiff’s case is moot, the court lacks subject-matter jurisdiction.
Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983). “If an intervening circumstance
deprives the plaintiff of a ‘personal stake in the outcome of the lawsuit,’ at any point during
litigation, the action can no longer proceed and must be dismissed . . . .” Genesis Healthcare
Corp. v. Symczyk, 133 S. Ct. 1523, 1528 (2013) (quoting Lewis v. Cant’l Bank Corp., 494 U.S.
472, 477–78 (1990)); see also Simmons v. United Mortgage & Loan Inv., LLC, 634 F.3d 754,
763 (4th Cir. 2011) (“[A] case is moot when the issues presented are no longer ‘live’ or the
parties lack a legally cognizable interest in the outcome.” (quoting United States v. Hardy, 545
F.3d 280, 283 (4th Cir.2008)). “This requirement ensures that the Federal Judiciary confines
itself to its constitutionally limited role of adjudicating actual and concrete disputes, the
resolutions of which have direct consequences on the parties involved.” Genesis Healthcare, 133
S. Ct. at 1528. Indeed, “[n]o matter how vehemently the parties continue to dispute the
lawfulness of the conduct that precipitated the lawsuit, the case is moot if the dispute ‘is no
longer embedded in any actual controversy about the plaintiffs’ particular legal rights.” Already,
LLC v. Nike, Inc., 133 S. Ct. 721, 727 (2013) (quoting Alvarez v. Smith, 558 U.S. 87, 93 (2009)).

       Judge Furman vacated Secretary Ross’s decision to add a citizenship question to the 2020
census questionnaire, enjoined the Department of Commerce from implementing Secretary
Ross’s March 26, 2018 decision or from adding a citizenship question to the 2020 census, and
remanded the matter to the Secretary of Commerce. Although Judge Furman denied the New
York plaintiffs declaratory relief—relief Plaintiffs request here—the injunctive relief granted by
Judge Furman may have deprived Plaintiffs of a “personal stake in the outcome of [their]
lawsuit.” Symczyk, 133 S. Ct. at 1528 (quoting Lewis, 494 U.S. at 477–78). The parties should be
prepared to address whether the Court may still grant Plaintiffs’ requested declaratory relief. For
example, the LUPE Plaintiffs request that this Court “declare that addition of a citizenship
question to the 2020 Census questionnaire violates the Equal Protection guarantee of the Fifth
Amendment,” ECF No. 42 at 110 (18-1570), but given the current facts, there is no longer an
“addition of a citizenship question to the 2020 Census” to declare unconstitutional. The
requirement that this Court weigh in only on concrete disputes with direct consequences on the
parties is a constitutional limit, and it is not clear what would restrain the Court’s authority from
declaring other hypothetical census questions illegal if the Court remains empowered to declare a
no longer extant citizenship question unconstitutional here.

        To be sure, Judge Furman has not enjoined the Defendants from continuing to test the
citizenship question or otherwise preparing for the possibility that it will be allowed on the
Census, and perhaps the Plaintiffs here seek a broader injunction. Thus, the parties should be
prepared to address whether Plaintiffs here have requested broader relief than what was granted
to the New York plaintiffs and whether a broader request for relief constitutes a “personal stake
in the outcome of the lawsuit.” For example, the Court is not currently convinced that the
Plaintiffs have a “personal stake” in whether testing or preparation continues. Although, the
Plaintiffs continue to “vehemently” “dispute the lawfulness of the conduct that precipitated the
lawsuit,” the Court is uncertain that an actual controversy about the Plaintiffs’ particular legal
rights remains. Already, LLC, 133 S. Ct. at727 (2013) (quoting Alvarez v. Smith, 558 U.S. 87, 93
(2009)). If, for example, this Court were to issue a broader injunction than the one issued in the
New York Action, it is not clear how that would have direct consequences on the Plaintiffs.

        The Court is sensitive to Plaintiffs’ counsel’s position, discussed on the January 4, 2019
conference call, that Plaintiffs would like an opportunity to build a trial record on their unique
standing claims and on the constitutional and statutory claims that did not go to trial in the New
York Action. It is true that given the likelihood of appeals and the timing of the Census, moving
forward with the scheduled trial may be the most practical and efficient way for the parties to
finally resolve this dispute; after all, if the decision in the New York Action is reversed,
Plaintiffs’ suit may certainly re-ripen and Plaintiffs may be left without time to achieve final
resolution of their claims before this Court and engage in the appeals process. However,
constitutional concerns do not bend to practical ones.1
        In sum, the Court requests that the parties prepare to discuss whether Judge Furman’s
ruling in the New York Action deprives the Court of subject-matter jurisdiction over Plaintiffs’
claims. Although informal, this is an Order of the Court and shall be docketed as such.
                                                                        Sincerely,

                                                                          /s/
                                                                        George J. Hazel
                                                                        United States District Judge




                                                            
1
 The Court is not completely insensitive to practical concerns, however, and may determine it prudent to take
evidence as scheduled beginning January 22nd and permit argument on this issue as part of the parties’ post-trial
submissions.
                                                               2
